UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 00-1410



DANIEL LEWIS COMPEL,

                                               Plaintiff - Appellant,

          versus


RELIANCE STANDARD LIFE INSURANCE COMPANY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-99-149-A)


Submitted:   August 30, 2000              Decided:   September 6, 2000


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Daniel Lewis Compel, Appellant Pro Se. Joshua Bachrach, RAWLE &
HENDERSON, Philadelphia, Pennsylvania, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Daniel Lewis Compel appeals the district court’s order grant-

ing summary judgment to Reliance Standard Life Insurance Company.

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court as stated from the bench.      See Compel v.

Reliance Standard Life Ins. Co., No. CA-99-149-A (E.D. Va. Mar. 6,

2000).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2